Title: To Benjamin Franklin from Soulavie, [after 12 August 1781]
From: Soulavie, abbé Jean-Louis Giraud
To: Franklin, Benjamin


[after August 12, 1781]
L’Abbé soulavie prie Monsieur francklin de vouloir bien se ressouvenir qu’il est prét de S’occuper aux ordres du Ministre De L’histoire civile des pays montagneux de la france meridionale ou il montrera toutes les operations de la Grande Bretagne pour Le soulevement de ces regions et leur changement en Republique. L’abbé Soulavie est logé hotel de M. leveque de Bayeux rue des vieilles thuileries
 
Notation: Soulavie, L’abbé
